DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 17, and therefore the amendments received on Jan. 21, 2021, have been entered.
Claims 4, 6, 21, and 22 have been canceled, claims 23 and 24 have been newly added, claims 1-3, 5, 7-20, 23, and 24 are pending, claims 15-20 are withdrawn for being directed to non-elected inventions, and claims 1-3, 5, 7-14, 23, and 24 are examined in this Office Action.

Rejections That Are Withdrawn

	All rejections of claims 4, 6, 21, and 22 are moot in light of the Applicant’s cancelation of these claims.



	The rejection of claims 7-9 and 11 under 35 USC 102 for anticipation by Kavalskaya et al is withdrawn in light of the Applicant’s amendments to the claims.

	The rejection of claims 1-3 and 7-12 under 35 USC 102 for anticipation by Gabriel et al is withdrawn in light of the Applicant’s amendments to the claims.

Claim Interpretation
	Claims 1 and 7 require a “heterologous nucleic acid molecule”, and this is interpreted to be a nucleic acid molecule that is “heterologous” relative to the tobacco plant, plant part, or plant cell, meaning that the nucleic acid molecule is not a nucleotide sequence that occurs naturally in a tobacco plant.
	In addition the claims require a plant, plant part, or plant cell “comprising” a heterologous nucleic acid or a method that involves “introducing into” the tobacco plant, plant part, or plant cell a heterologous nucleic acid molecule.  The Examiner interprets these claims to require that the nucleic acid is inside the plant, plant part, or plant cell, and is not merely on the surface of the plant, plant part, or plant cell.  If the Applicant intends to encompass plants, plant parts, or plant cells having the nucleic acid on their surface rather than inside, then they should re-write the claims to claim a composition comprising a plant, plant cell, or plant part and a heterologous nucleic acid.  Note: this would likely raise new issues under 35 USC 101 and 102 in light of Miller et al (see below).

	In response to the indefiniteness rejection of claim 2, the Applicant argues that leaf-preferred and stem-preferred promoters are known in the art, therefore, one would understand how to make tobacco plants prerably expressing the endolysin in the leaves and stems as claimed (see page 10 of the response received on Sept. 24, 2020).  The Applicant missed the point of the rejection and has also misinterpreted the claim.  The claim does not require leaf- or stem-preferred expression, it is clearly inclusive of constitutive expression that includes leaves and stems.  The point of the rejection is that it is not clear if the claimed “plant part” must be a leaf or a stem.  After further consideration, the Examiner has concluded that there is NOT indefiniteness after all.  Claim 2 encompasses any plant and ANY PLANT PART, so long as the plant that the plant part came from expresses the endolysin in a leaf or a stem.  Therefore, the claim is inclusive of seeds, roots, flowers, etc. so long as the plant those parts came from also expresses the endolysin in leaves or stems.  If the Applicant intends for claim 2 to be limited to leaves or stems, then they are advised to add “wherein said plant part is a stem or a leaf”.  Otherwise, the claim broadly encompasses and plant part.

Terminology


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness
Claims 1-3, 5, 23, and 24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 has been amended to recite “wherein said tobacco plant, plant part, or plant cell is a tobacco product comprising said nucleic acid molecule, wherein the tobacco product is …” one of a list of products most of which are clearly NOT a tobacco plant, plant part, or plant cell.  Therefore, the claim is confusing because it is unclear if the claim is directed to a tobacco plant, plant part, or plant cell, or if the claim is directed to a tobacco product that comprises a plant, plant part, or plant cell or a tobacco product derived from a plant, plant part, or plant cell.  This is exacerbated by dependent claim, for example, how could the seed claimed in claim 3 be produced from the extract or cigar of claim 1? For this reason the metes and bounds of the claim are unclear.  Newly added claim 23 has the same issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation by Kovalskaya et al.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovalskaya et al (J. Microbiol. Biotechnol. (2016) Vol. 26; pp. 160-170).  The Applicant’s arguments in the response received on Jan. 21, 2021, have been fully considered but they were not found to be persuasive.
The claims are directed to a tobacco plant, plant part, or plant cell comprising a heterologous nucleic acid molecule comprising a nucleic acid sequence encoding an endolysin, wherein the nucleic acid sequence is operably linked to a promoter active in the tobacco plant, plant part, or plant cell, and wherein the plant, plant part, or plant cell is a tobacco product (see indefiniteness rejection, above); including wherein the endolysin is expressed in a leaf or stem of said tobacco plant (claim 2).
Kovalskaya et al teach tobacco plants (Nicotiana benthamiana) comprising a nucleic acid encoding an endolysin (RdRp – referred to as “CP933”) operably linked to a 35S promoter which functions in the tobacco plant.  They taught a PVX-based vector system for transient expression (see paragraph bridging left and right columns on page 166) which was delivered into the plant via Agroinfiltration with Agrobacterium tumefaciens (see right column on page 162).  They teach isolating the recombinant protein from infected leaves (see Figure 6 on page 166).  They teach that this protein 
The Applicant argues that claim 1 was amended to specify a tobacco product produced from the tobacco plant, plant part, or plant cell (see page 10 of the response received on Juan. 21, 2021).  This is not persuasive, however, because it is unclear if claim 1 is directed to a tobacco product or if it is directed to a plant, plant cell, or plant part; such as the seed claimed in claim 3 (see indefiniteness rejection, above).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 11-14, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (WO 2016/123425) in view of Starkevic et al (Journal of Biotechnology (2015) Vol. 200; pp. 10-16).  The Applicant’s arguments in the response .
The claims are directed to a tobacco plant, plant part, or plant cell comprising a heterologous nucleic acid molecule comprising a nucleic acid sequence encoding an endolysin (or a product comprising or derived therefrom (see indefiniteness rejection), wherein the endolysin depolymerizes bacterial murein or peptidoglycan cell wall, wherein the nucleic acid sequence is operably linked to a promoter active in the tobacco plant, plant part, or plant cell; including wherein the endolysin is expressed in a leaf or stem of said tobacco plant (claim 2); and to a method of making a tobacco product from such a plant (claims 7-9 and 11); including wherein the endolysin reduces the bacterial load or the amount of at least one nitrate-reducing bacterium (claims 12 and 13); including wherein the endolysin is an N-acetylmuramidase, an endo--N-acetylglucosaminidase, a lytic transglycosylate, an endopeptidase, or an N-acetylmuramoyl-L-alanine amidase (claim 23) or wherein the endolysin is one of those recited in claim 24.
	Miller et al teach bacteriophage expressing endolysins that lyse Geobacillus on tobacco leaves (see entire document and second paragraph on page 2).  They teach that some of these bacteria damage the tobacco and contribute to unwanted TSNAs (see paragraph bridging pages 3-4).  They claim isolated nucleic acid molecules encoding the endolysins (see claims 8-11), and vectors and host cells comprising these nucleic acids (see claims 12 and 13).  They claim a method for reducing the number of viable Geobacillus in tobacco by contacting the tobacco with a comprising comprising the isolated bacteriophage, the isolated nucleic acid, the host cell, or the purified endolysin polypeptide, including wherein the tobacco is reconstituted leaf (see claims 18-20).  
	Miller et al do not teach introducing the nucleic acid into the tobacco plant, plant part, or plant cell; nor do they teach a promoter that functions in a tobacco plant.
	Starkevic et al teach a plant virus-based expression system for the production of a functional bacteriophage endolysin in tobacco plants (Nicotiana benthamiana) (see entire document).  They teach the use of the Act2 promoter (which functions in tobacco plants) and the use of the rice amylase apoplast targeting sequence (see page 12, figure 1).  Starkevic et al teach that two of the most studies endolysins in animal models are Cpl-1, an N-acetylmuramidase from the Cp-1 pneumococcal phage and Pal, an N-acetylmuramoyl-L-alanine amidase from the DP-1 pneumococcal phage (see paragraph bridging pages 10-11).
	At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to utilize the expression system taught by Starkevic et al to deliver the nucleic acids encoding the endolysins taught by Miller et al or to deliver the Cp1-1 or DP-1 taught by Starkevic et al.  This is an obvious combination of known elements to yield a predictable result, that of expressing the endolysin in the plant and having it secreted to the apoplast where it would be able to lyse Geobacillus to prevent damage and lower the accumulation of TSNAs.
	The Applicant argues that nowhere does Miller teach or suggest a tobacco product comprising an endolysin-encoding nucleic acid molecule and that Stakevic does not disclose a tobacco product produced by the tobacco plant that they teach (see page 12 of the response).  This is not persuasive, however, because it is an attack on the references individually rather than considering the combination of references as a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues that one of skill would not expect a transient transformant to produce sufficient quantity of plant matter to form into a tobacco product as currently claimed, with a reasonable expectation of success (see paragraph bridging pages 12-13 of the response).  This is not persuasive, however, because the claims do not require any particular quantity of plant matter or any particular quantity of tobacco product; additionally the Applicant has not provided any evidence that transient expression would result in a lower amount of plant matter.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (WO 2016/123425) in view of Starkevic et al (Journal of Biotechnology (2015) Vol. 200; pp. 10-16) as applied to claims 1, 2, 5, 7-9, 11-14, 23, and 24, above, and further in view of Gabriel et al. (US Pre-Grant Publication US 2015/0252380).  The Applicant’s arguments in the response received on Jan. 21, 2021, have been fully considered but were not found to be persuasive.
The claims are directed to a tobacco seed comprising a heterologous nucleic acid encoding an endolysin an operably linked to a promoter that is active in a tobacco plant, plant part, or plant cell, and to a method comprising introducing a heterologous nucleic acid encoding an endolysin into a tobacco plant, plant part, or plant cell; wherein the nucleic acid molecule is stably incorporated into the genome of the tobacco plant, plant part, or plant cell.

Miller et al in view of Starkevic et al do not teach a seed comprising a nucleic acid encoding an endolysin nor do they teach a tobacco plant, plant part, or plant cell in which such a nucleic acid is stably incorporated into the genome.
Gabriel et al teach stably transformed Nicotiana tabaccum plants expressing a Bacterial Outer Membrane Breaching (BOMB) polypeptide (which appears to mete the definition of endolysin in the instant application), and they teach that selected transformed plants were both sexually and asexually reproduced (see Example 11, paragraph 0273, page 27) (sexual reproduction necessarily involves seeds comprising the nucleic acid).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to make stably transformed tobacco plants rather than using a transient expression system.  This is an obvious variation over the transient expression system taught by Starkevic et al, and one would have been motivated to pursue stable transformation to generate a stock of transgenic plants/seeds that would not require Agroinfiltration for every batch of tobacco plants comprising the endolysin in the future.  Given the successes in producing endolysin in tobacco leaves taught by Starkevic et al, and given the successes in generating stably transformed, sexually reproduced, tobacco plants expressing BOMB proteins taught by Gabriel et al one would have had an expectation of success in producing stably transformed plants expressing any known endolysin.  Given the teachings of Miller et al that the endolysins clones and isolated from their bacteriophage strains were successful in reducing the number of Geobacillus bacteria in tobacco leaves, and given the teachings of Miller et al that this would also reduce the amount of TSNAs in the leaves, one would have had an expectation that a transgenic tobacco plant 
The Applicant argues that nowhere does Miller teach of suggest stably introducing an endolysin-encoding nucleic acid molecule into the tobacco plant (see page 12 of the response).  This is not persuasive, however, because it is an attack on the references individually rather than considering the combination of references as a whole. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues that given the difference between BOMB polypeptides and endolysins outlined in Gabriel, one of skill in the art would have had no expectations of successfully using the techniques disclosed by Gabriel for stable transformation of tobacco plants with an endolysin-encoding nucleic acid molecule, much less a nucleic acid molecule encoding an endolysin that specifically depolymerizes murein or peptidoglycan cell wall of bacteria (see page 13 of the response).  This is not persuasive, however, because Starkevic et al specifically teach that they tested expression in the cytosol, apoplast, and chloroplast, and that they got the strongest expression in the chloroplast and cytosol versions (see left column on page 13).  This demonstrates that one of ordinary skill in the art would have been able to target the recombinant endolysin to different compartments within the plant cell to eliminate any potential negative consequences of expressing a particular endolysin; and this availability of different targeting choices would have given one of ordinary skill in the art an expectation of success.  Furthermore, Gabriel et al even suggest co-expressing endolysin with the BOMB polypeptide, therefore, they clearly expect such expression would be successful.  And given the success of Starkevic in transient expression, there is no reason to believe that stable transformation would not be successful.  Gabriel was relied upon for teaching seeds and stable transformation, the remaining limitations were covered by Miller and Starkevic.

Summary

	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662

/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662